Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 1 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 2 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 3 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 4 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 5 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 6 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 7 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 8 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 9 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 10 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 11 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 12 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 13 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 14 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 15 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 16 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 17 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 18 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 19 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 20 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 21 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 22 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 23 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 24 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 25 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 26 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 27 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 28 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 29 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 30 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 31 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 32 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 33 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 34 of 36




                                                          Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 35 of 36




                                                         Exhibit 1
Case 4:19-cv-00234-GKF-FHM Document 3-1 Filed in USDC ND/OK on 05/03/19 Page 36 of 36




                                                          Exhibit 1
